Citation Nr: 1223295	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability to include lumbago, lumbar strain, and thoracic osteoarthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to December 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought.

In June 2011 the Board remanded the case to the RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011 the Board remanded the case to the RO for further development to include arranging for a VA examination to determine whether the Veteran has a thoracolumbar spine disability that was caused or aggravated by military service.  The examiner was instructed to acknowledge and comment on the Veteran's competent report of a continuity of pertinent symptoms since service and to provide a rationale for all opinions and conclusions.

In the report of the responsive VA examination conducted in June 2011, the examiner recorded that in spite of the Veteran's complaints, there was no objective data found to sustain a diagnosis regarding the thoracolumbar spine.  In this regard, the report noted that X-rays of the thorax and lumbosacral spine in June 2011 showed a normal examination.  

These findings, essentially that there is no diagnosis of a thoracolumbar spine disorder, are in conflict with other prior medical records on file that do show diagnoses and findings of musculoskeletal conditions of the thoracic and lumbar spine segments including osteoarthritis and lumbar strain.  A private treatment record dated in September 2006 shows that the Veteran was seen then for complaints of low back pain with muscle spasms for the past four to six months with a reported history of injury in 1982 during military service.  That report contains an impression of lumbar strain with low back pain.  An October 2007 VA examination report concluded with diagnoses including lumbago without objective findings of radiculopathy, and thoracic osteoarthritis consistent with aging.  That report also contains diagnostic test (X-ray) findings of degenerative joint disease of the lower thoracic spine. 

As these findings showing thoracolumbar spine disorders conflict with the June 2011 VA examination conclusions, another examination is necessary to clarify whether there is present any thoracolumbar spine disorder caused or aggravated by service; to include ruling out the thoracolumbar diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

During the October 2007 VA examination, while diagnosing thoracolumbar conditions, the examiner opined, however, that the osteoarthritis was consistent with natural aging, and that given the Veteran's brief period of time in service and long civilian work history, it was less likely that the spine conditions were caused by service.  The premise for that opinion does not reflect the factual background.  It is important to point out that the Veteran served approximately five and a half years and that service treatment records show that he had some back problems as reflected in service treatment records and at a June 1985 examination prior to discharge he reported he had recurrent back pain.  Thus the implication that he had no history of any low back problems during a brief period of service is not consistent with the record and the opinion is thus no adequate for rating purposes. 

In addition to the conflicting evidence, the Veteran has competently reported a continuity of thoracolumbar spine symptoms since service.  This continuity of complaints is evidenced and substantiated to some extent at an early point by his initial claim for service connection for a low back disorder in December 1985, at the time of discharge from service.  Despite this evidence, the examiner at the June 2011 VA examination did not acknowledge or comment on the Veteran's competent reports over time of a continuity of pertinent symptoms since service.

Based on the foregoing, the Board finds the June 2011 VA examination is not adequate for rating purposes to decide the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A remand is necessary to address any conflicting evidence as to the presence of a thoracolumbar spine disorder, and if so, the likelihood such disorder is related to service.

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in June 2011.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board reviewed Virtual VA records, which did not reveal any medical records material to the claim. Any private treatment records not on file and pertaining to the thoracic spine disorder claim should also be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his thoracolumbar problems.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to specifically include such records from the VA since June 2011, including outstanding records stored on Virtual VA, and associate all obtained records with the claims folders.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of any thoracolumbar disorder since service.

3.  After completion of the above development, schedule the Veteran for a VA examination, if feasible by an examiner who has not previously examined him, to determine the nature extent, onset and likely etiology of any thoracolumbar spine disorder.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  

Examination should include all tests and procedures necessary, including diagnostic imaging tests to rule in or rule out osteoarthritis or other musculoskeletal condition of the thoracolumbar spine/low back.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report regarding the onset of thoracolumbar disability and its relationship to service and any current relevant symptoms and diagnosis regarding any thoracolumbar spine condition found.  The examiner should comment on prior diagnoses of thoracic osteoarthritis and lumbar strain shown in medical records on file.  

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not that any thoracolumbar spine disorder diagnosed is related to or had its onset in service.  

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

